Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1 and 13 are objected to because of the following informalities:  
“A PDSCH traffic" in claim 1 (line 3) should be replaced with - - the PDSCH traffic - - to be consistent with the first citation of “a physical  downlink shared channel (PDSCH) traffic” in claim 1 (line 2).
Examiner suggests replacing “comprises” in claim 13 (line 2) with - - comprises that - -.   
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 11 is rejected under 35 U.S.C. 101 because the claim is directed to a “storage medium,” which given its broadest reasonable interpretation (see the Specification, page 21 (lines 2-4);  i.e. the Specification provides “examples” of what the claimed storage medium can be, including a universal serial bus (USB) flash disk, an ROM, an RAM, a mobile hard disk, a magnetic disk, an optical disk or
another medium capable of storing computer programs, which does not limit the claimed storage medium to be a non-transitory tangible medium) would typically cover forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of storage media. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  In an effort to assist the patent community in overcoming the rejection under 35 U.S.C. § 101, the USPTO suggest the following approach.  A claim drawn to such a storage medium (or the like) that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘396 (Huawei, "MAC impact of HARQ process sharing between TTI and sTTI," 3GPP Draft; R2-1710396, October 13, 2017, Czech Republic, “3GPP ‘396”), in view of 3GPP ‘865 (Ericsson, "Design aspects of sPDSCH," 3GPP Draft; R1-1708865, May 19, 2017, China, “3GPP ‘865”).
Regarding claim 1, 3GPP ‘396 discloses an information transmission method, comprising:
receiving a physical downlink shared channel (PDSCH) traffic with a length of a second transmission time interval (TTI) after making an error of receiving a PDSCH traffic with a length of a first TTI (Section 1, lines 6-10, Section 2, para 1; HARQ process for receiving data on the PDSCH is shared between legacy TTI and sTTI; when the received PDSCH is not decoded successfully for sTTI, it is retransmitted using the legacy TTI).
However, 3GPP ‘396 does not specifically disclose wherein a first transmission unit is supported in the first TTI, a second transmission unit and a third transmission unit are supported in the second TTI, and a transmission unit of the second TTI corresponds to a transmission unit of the first TTI.
3GPP ‘865 teaches wherein a first transmission unit is supported in the first TTI (Section 2.2; only one codeword is supported in sTTI), 
a second transmission unit and a third transmission unit are supported in the second TTI (Section 2.2; two codewords are supported in legacy TTI), and 
a transmission unit of the second TTI corresponds to a transmission unit of the first TTI (Section 2.1, para 1, Section 2.2; transmission modes used for sTTI and legacy TTI are configured in parallel so that fast change between legacy TTI and sTTI operations for a UE is possible; a single codeword is supported in sTTI, and two codewords are supported in legacy TTI; thus, when the change is made between communication using legacy TTI and communication using sTTI, the codeword supported in sTTI corresponds to the two codewords supported in legacy TTI).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine 3GPP ‘396’s information transmission method, comprising: receiving a physical downlink shared channel (PDSCH) traffic with a length of a second transmission time interval (TTI) after making an error of receiving a PDSCH traffic with a length of a first TTI, to include 3GPP ‘865’s one codeword that is supported in sTTI and two codewords are supported in legacy TTI. The motivation for doing so would have been to address physical layer design for TTI shortening for downlink transmissions (3GPP ‘865, Section 1, lines 6-7).
Regarding claim 2, 3GPP ‘396 in combination with 3GPP ‘865 discloses all the limitations with respect to claim 1, as outlined above.
Further, 3GPP ‘865 teaches wherein the transmission unit of the second TTI corresponding to the transmission unit of the first TTI comprises one of the following that: the second transmission unit corresponds to the first transmission unit; the third transmission unit corresponds to the first transmission unit; or the second transmission unit and the third transmission unit correspond to the first transmission unit (Section 2.1, para 1, Section 2.2; transmission modes used for sTTI and legacy TTI are configured in parallel so that fast change between legacy TTI and sTTI operations for a UE is possible; a single codeword is supported in sTTI, and two codewords are supported in legacy TTI; thus, when the change is made between communication using legacy TTI and communication using sTTI, the codeword supported in sTTI corresponds to the two codewords supported in legacy TTI; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined information transmission method of 3GPP ‘396 and 3GPP ‘865, to further include 3GPP ‘865’s fast change between legacy TTI and sTTI operations. The motivation for doing so would have been to address physical layer design for TTI shortening for downlink transmissions (3GPP ‘865, Section 1, lines 6-7).
7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘396, in view of 3GPP ‘865, and further in view of Cui ‘094 (US 2021/0410094, “Cui ‘094”).
Regarding claim 3, 3GPP ‘396 in combination with 3GPP ‘865 discloses all the limitations with respect to claim 1, as outlined above.
However, 3GPP ‘396 in combination with 3GPP ‘865 does not specifically disclose wherein the first TTI comprises one of a subslot, a slot or a mini-slot, the second TTI comprises one of a subframe or a slot.
Cui ‘094 teaches wherein the first TTI comprises one of a subslot (para 54; sTTI is a subslot; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), a slot or a mini-slot, 
the second TTI comprises one of a subframe (para 54; legacy TTI is a subframe; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or a slot.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined information transmission method of 3GPP ‘396 and 3GPP ‘865, to include Cui ‘094’s sTTI that is a subslot and legacy TTI that is a subframe. The motivation for doing so would have been to address a need for a precise manner of determining timing of a carrier-aggregation-enabled UE to properly handle different component carriers having a potential variety of different TTI durations address physical layer design for TTI shortening for downlink transmissions (Cui ‘094, para 4).
8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘396, in view of 3GPP ‘865, and further in view of Horiuchi ‘072 (US 2019/0021072, “Horiuchi ‘072”).
Regarding claim 4, 3GPP ‘396 in combination with 3GPP ‘865 discloses all the limitations with respect to claim 1, as outlined above.
Further, 3GPP ‘865 teaches wherein the transmission unit of the second TTI corresponding to the transmission unit of the first TTI comprises that: 
the second transmission unit corresponds to the first transmission unit (Section 2.1, para 1, Section 2.2; transmission modes used for sTTI and legacy TTI are configured in parallel so that fast change between legacy TTI and sTTI operations for a UE is possible; a single codeword is supported in sTTI, and two codewords are supported in legacy TTI; thus, when the change is made between communication using legacy TTI and communication using sTTI, the codeword supported in sTTI corresponds to the two codewords supported in legacy TTI); 
the third transmission unit corresponds to the first transmission unit (Section 2.1, para 1, Section 2.2; transmission modes used for sTTI and legacy TTI are configured in parallel so that fast change between legacy TTI and sTTI operations for a UE is possible; a single codeword is supported in sTTI, and two codewords are supported in legacy TTI; thus, when the change is made between communication using legacy TTI and communication using sTTI, the codeword supported in sTTI corresponds to the two codewords supported in legacy TTI).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined information transmission method of 3GPP ‘396 and 3GPP ‘865, to further include 3GPP ‘865’s fast change between legacy TTI and sTTI operations. The motivation for doing so would have been to address physical layer design for TTI shortening for downlink transmissions (3GPP ‘865, Section 1, lines 6-7).
However, 3GPP ‘396 in combination with 3GPP ‘865 does not specifically disclose in a case where a codeword swap flag is 0; in a case where a codeword swap flag is 1.
Horiuchi ‘072 teaches in a case where a codeword swap flag is 0 (para 94; codeword swap flag is bit “0”);
in a case where a codeword swap flag is 1 (para 94; codeword swap flag is bit “1”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined information transmission method of 3GPP ‘396 and 3GPP ‘865, to include Horiuchi ‘072’s case when codeword swap flag is bit “0” and case when the codeword swap flag is bit “1”. The motivation for doing so would have been to address a problem of the increased proportion of control signal resources, and reduced system throughput, when TTI length is shortened (Horiuchi ‘072, para 10-11).
9.	Claims 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘396, in view of 3GPP ‘865, and further in view of He ‘426 (US 2019/0356426, “He ‘426”).
Regarding claim 5, 3GPP ‘396 in combination with 3GPP ‘865 discloses all the limitations with respect to claim 1, as outlined above.
Further, 3GPP ‘865 teaches wherein the transmission unit of the second TTI corresponding to the transmission unit of the first TTI comprises that:
the second transmission unit corresponds to the first transmission unit (Section 2.1, para 1, Section 2.2; transmission modes used for sTTI and legacy TTI are configured in parallel so that fast change between legacy TTI and sTTI operations for a UE is possible; a single codeword is supported in sTTI, and two codewords are supported in legacy TTI; thus, when the change is made between communication using legacy TTI and communication using sTTI, the codeword supported in sTTI corresponds to the two codewords supported in legacy TTI); 
the third transmission unit corresponds to the first transmission unit (Section 2.1, para 1, Section 2.2; transmission modes used for sTTI and legacy TTI are configured in parallel so that fast change between legacy TTI and sTTI operations for a UE is possible; a single codeword is supported in sTTI, and two codewords are supported in legacy TTI; thus, when the change is made between communication using legacy TTI and communication using sTTI, the codeword supported in sTTI corresponds to the two codewords supported in legacy TTI).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined information transmission method of 3GPP ‘396 and 3GPP ‘865, to further include 3GPP ‘865’s fast change between legacy TTI and sTTI operations. The motivation for doing so would have been to address physical layer design for TTI shortening for downlink transmissions (3GPP ‘865, Section 1, lines 6-7).
However, 3GPP ‘396 in combination with 3GPP ‘865 does not specifically disclose in a case where a process number of the first TTI is M, wherein 0≤M≤7; in a case where a process number of the first TTI is N, wherein 8≤N≤15.
He ‘426 teaches in a case where a process number of the first TTI is M, wherein 0≤M≤7 (FIG. 9, para 82 and 93-95; communication mode of a UE is dynamically switched between a TTI Type 1 communication mode and a TTI Type 2 communication mode, where TTI Type 1 and TTI Type 2 are TTIs of different lengths; a shared soft buffer (SSB) in the UE includes SSB partitions to store HARQ process numbers for HARQ processes corresponding to TTI Type 1 and HARQ processes corresponding to TTI Type 2; HARQ process numbers for TTI Type 1 are paired with HARQ process numbers for TTI Type 2; HARQ process number “1” for TTI Type 1 is paired with HARQ process number “9” for TTI Type 2; thus, HARQ process number for TTY Type 1 is M, where 0≤M≤7);
in a case where a process number of the first TTI is N, wherein 8≤N≤15 (FIG. 9, para 82 and 93-95; communication mode of a UE is dynamically switched between a TTI Type 1 communication mode and a TTI Type 2 communication mode, where TTI Type 1 and TTI Type 2 are TTIs of different lengths; a shared soft buffer (SSB) in the UE includes SSB partitions to store HARQ process numbers for HARQ processes corresponding to TTI Type 1 and HARQ processes corresponding to TTI Type 2; HARQ process numbers for TTI Type 1 are paired with HARQ process numbers for TTI Type 2; HARQ process number “1” for TTI Type 1 is paired with HARQ process number “9” for TTI Type 2; thus, HARQ process number for TTY Type 2 is N, where 8≤N≤15).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined information transmission method of 3GPP ‘396 and 3GPP ‘865, to include He ‘426’s HARQ process number “1” for TTI Type 1 is paired with HARQ process number “9” for TTI Type 2. The motivation for doing so would have been to provide an efficient soft buffer management mechanism to allow a base station to dynamically perform DL HARQ operations using different TTI lengths or subcarrier spacings as compared to an initial DL data transmission (He ‘426, para 28).
Regarding claims 11 and 12, 3GPP ‘396 in combination with 3GPP ‘865 discloses all the limitations with respect to claim 1, as outlined above.
However, 3GPP ‘396 in combination with 3GPP ‘865 does not specifically disclose an electronic apparatus, comprising a memory and a processor, wherein the memory is configured to store a computer program, and the processor is configured to execute the computer program.
He ‘426 teaches an electronic apparatus (FIG. 2; UE 201),
comprising a memory and a processor (FIG. 3, para 49-50; UE includes a memory and a processor), 
wherein the memory is configured to store a computer program (FIG. 3, para 49-50; the memory stores instructions), and 
the processor is configured to execute the computer program (FIG. 3, para 49-50 and 82; the processor executes the instructions to perform dynamic switching between a TTI Type 1 communication mode and a TTI Type 2 communication mode) to perform the method of claim 1.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined information transmission method of 3GPP ‘396 and 3GPP ‘865, to include He ‘426’s UE includes a memory, where the memory stores instructions executed by a processor to perform dynamic switching between communication modes with different TTIs. The motivation for doing so would have been to provide an efficient soft buffer management mechanism to allow a base station to dynamically perform DL HARQ operations using different TTI lengths or subcarrier spacings as compared to an initial DL data transmission (He ‘426, para 28).
10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘396, in view of 3GPP ‘865, and further in view of Takeda ‘096 (US 2019/0268096, “Takeda ‘096”).

Regarding claim 13, 3GPP ‘396 in combination with 3GPP ‘865 discloses all the limitations with respect to claim 1, as outlined above.
However, 3GPP ‘396 in combination with 3GPP ‘865 does not specifically disclose wherein the transmission unit of the second TTI corresponding to the transmission unit of the first TTI comprises: codeword 0 in a subframe-level TTI corresponds to a transport block in a subslot-level TTI.
Takeda ‘096 teaches wherein the transmission unit of the second TTI corresponding to the transmission unit of the first TTI comprises: codeword 0 in a subframe-level TTI corresponds to a transport block in a subslot-level TTI (para 88 and 212; when a long TTI includes a plurality of transport blocks and codewords, and the long TTI data is to be retransmitted in a short TTI, one of the transport blocks and one of the codewords are retransmitted in the short TTI; the long TTI is a subframe; the short TTI is a subslot that is one symbol long; thus, the codeword that is transmitted in the long, subframe-level TTI and retransmitted in the short, subslot-level TTI corresponds to the transport block that is transmitted in the long, subframe-level TTI and retransmitted in the short, subslot-level TTI).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined information transmission method of 3GPP ‘396 and 3GPP ‘865, to include Takeda ‘096’s codeword that is transmitted in the long, subframe-level TTI and retransmitted in the short, subslot-level TTI corresponding to the transport block that is transmitted in the long, subframe-level TTI and retransmitted in the short, subslot-level TTI. The motivation for doing so would have been to decode data suitably even when a number of TTI lengths are used in one carrier (Takeda ‘096, para 28).

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474